1                                                              The Honorable Robert S. Lasnik

2

3
                            UNITED STATES DISTRICT COURT
4                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
5

6      UNITED STATES OF AMERICA,                      Case No. CR 06-041 RSL
                      Petitioner,                     ORDER RESETTING BRIEFING
7
                                                      SCHEDULE
          vs.
8
       RODNEY LESS ROLLNESS,
9
                     Defendant.
10
            The Court, having reviewed the Stipulated Motion of the Parties to Reset the Briefing
11
     Schedule for the motion for reduction in sentence hereby states that IT IS ORDERED that the
12
     motion be granted. The briefing schedule shall be as follow:
13
            a. Any amended or supplement motion by counsel on behalf of the defendant should be
14
     filed on or before July 9, 2021;
15          b. The government’s response to the motion should be filed on or before July 30, 2021;
16          c. Any reply should then be filed on or before August 5, 2021 and the matter noted August

17   6, 2021.

18   DATED this 6th day of July, 2021.

19                                                              A
                                                                Robert S. Lasnik
20                                                              United States District Judge
     Presented by:
21
     /s/ Anna M. Tolin
22   Anna M. Tolin
     Tolin Law Firm


     U.S. v. Rodney Less Rollness, CR 06-041 RSL                        7ROLQ/DZ )LUP 
     Order Resetting Briefing Schedule                          6HFRQG$YHQXH6XLWH
     Page 1 of 1                                                   6HDWWOH: $
                                                                     3KRQH
